Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2019

                 Nos. 04-19-00255-CR, 04-19-00258-CR, 04-19-00259-CR

                                John Gabriel CASTILLO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2017CR7236, 2019CR2596, 2019CR2597
                      Honorable Stephanie R. Boyd, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, these appeals are DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on June 12, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court